DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 08/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,297,224 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5. 	Regarding claim 1, the prior art does not teach or fairly suggest “…programming in the memory, wherein execution of the programming by the processor configures the system to perform functions, including functions to: establish a sharing profile comprising automatic send options for sending a captured image and automatic audience options for establishing an audience for sharing of the captured image, the automatic send options including at least one of a last selected send option, automatically sending and sharing the at least one captured image upon connection, automatically sending and sharing the at least one captured image after a delay, or holding the at least one captured image for review, and the automatic audience options including at least one of a last selected audience, a most recent chat, or a story of a user; apply the sharing profile to at least one image automatically after capture; and share over a network the at least one image according to the automatic send options and automatic audience options…” and used in combination with all of the other limitations of the claim 1.

6.  	Claims 2-13 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

7. 	Regarding claim 14, the prior art does not teach or fairly suggest “…receiving options for a sharing profile comprising automatic send options for sending a captured image and automatic audience options for establishing an audience for sharing of the captured image, the automatic send options including at least one of a last selected send option, automatically sending and sharing the at least one captured image upon connection, automatically sending and sharing the at least one captured image after a delay, or holding the at least one captured image for review, and the automatic audience options including at least one of a last selected audience, a most recent chat, or a story of a user; applying the sharing profile to at least one image automatically after capture; and sharing over a network the at least one image according to the automatic send options and automatic audience options…” and used in combination with all of the other limitations of the claim 14.

8.  	Claims 15-18 depend on allowable claim 14. Therefore, the dependent claims are also held allowable.
9. 	Regarding claim 19, the prior art does not teach or fairly suggest “…receive options for a sharing profile comprising automatic send options for sending a captured image and automatic audience options for establishing an audience for sharing of the captured image, the automatic send options including at least one of a last selected send option, automatically sending and sharing the at least one captured image upon connection, automatically sending and sharing the at least one captured image after a delay, or holding the at 32ANON-199US2 least one captured image for review, and the automatic audience options including at least one of a last selected audience, a most recent chat, or a story of a user; apply the sharing profile to at least one image automatically after capture; and share over a network the at least one image according to the automatic send options and automatic audience options…” and used in combination with all of the other limitations of the claim 19.

10.  	Claim 20 depends on allowable claim 19. Therefore, the dependent claim is also held allowable.

11. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        09/02/2022